KING, Judge.
The sole issue presented by this appeal is whether or not the sentence imposed on the defendant is excessive.
On November 15, 1985, Earnest J. Turner (hereinafter referred to as the defendant) was charged by bill of information with one count of possession with intent to distribute a Schedule I controlled dangerous substance, marijuana, a violation of La.R.S. 40:966A(1), B(2) and with one count *293of possession with intent to distribute a Schedule II controlled dangerous substance, cocaine, a violation of La.R.S. 40:967A(l), B(3).
On November 18, 1985 defendant waived formal arraignment and entered a plea of guilty to the first count of the Bill of Information charging him with possession of marijuana with intent to distribute. The trial court sentenced defendant to serve five years at hard labor for this crime. Defendant has appealed this sentence.
For the reasons assigned in the case of State v. Turner, 493 So.2d 289 (La.App. 3rd Cir.1986), the defendant’s sentence is affirmed.
AFFIRMED.